PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Stettler et al.
Application No. 16/358,563
Filed: 19 Mar 2019
For: DISTRIBUTED SYSTEMS FOR STORMWATER MONITORING AND REPORTING
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed July 8, 2020, to revive the above-identified application.

The petition is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.

The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704.  No further petition fee is required.

The application became abandoned for failure to reply in a timely manner to the non-final Office action mailed, January 3, 2020, which set a shortened statutory period for reply of three (3) months.  A three (3) month extension of time under the provisions of 37 CFR 1.1.36(a) was obtained.  Accordingly, the application became abandoned by operation of law on April 4, 2020.  A Notice of Abandonment was mailed on December 14, 2020.

A grantable petition under 37 CFR 1.137(a) must be accompanied by: (1) the required reply, unless previously filed: (2) the petition fee as set forth in 37 CFR 1.17(m); and (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional.



With regards to item (2), the petition fee of $1,000 has been paid.  With regards to item (3), a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional has been provided.  

The petition lacks item (1) above because a reply to the non-final Office action has not been received.  If the filing of a continuing application is the intended reply, the renewed petition should so indicate and also identify the serial number of the continuing application.

An extension of time under 37 CFR 1.136 must be filed prior to the expiration of the maximum extendable period for reply.  See In re Application of S., 8 USPQ2d 1630, 1631 (Comm’r Pats. 1988).  Since the $700.00 extension of time fee submitted with the petition on July 8, 2020 was subsequent to the maximum extendable period for reply, this fee is unnecessary.  In view of the above, the overpaid amount has been refunded to the Deposit Account 19-2112 as authorized.


Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:    	Mail Stop PETITIONS
Commissioner for Patents 
Post Office Box 1450 
Alexandria, VA 22313-1450


By hand:    	Customer Service Window
Mail Stop Petitions 
Randolph Building 
401 Dulany Street 
Alexandria, VA 22314


By fax:    	(571)273-8300
ATTN: Office of Petitions


By Internet:	EFS-Web1


Any questions concerning this decision may be directed to the undersigned at (571) 272-4914.


/Ramesh Krishnamurthy/
Ramesh Krishnamurthy
Petitions Examiner
Office of Petitions









    
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).